DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 5, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0001037 to Hong et al. (Hong) in view of US Patent No. 8,968,214 to Numata et al. (Numata) and US 2015/0174338 to Takemoto.
Regarding claim 1, Hong discloses a packaging assembly (Fig 2b) for an elongated medical device (104), the assembly comprising a carrier tube having a first end (203) with a first opening, a second end  with a second opening (205), a tube body (201) defining a lumen extending between first and second opening, the tube configured to receive a portion of the elongated medical device within the lumen (Fig 2b), a securement member (103) including a body defining a channel extending into the body (Fig 2b), the channel including an inner surface configured to engage an outer surface (105) of the medical device (Fig 2b).  Hong does not teach the securement member (sheath 103) to be coupled to the carrier tube.  However, Numata discloses packaging for elongated medical device (Fig 1) and in particular discloses a securement member (4, 7) coupled to tubing (5) by arm and clips (73, 91, Fig 1).  One of ordinary skill in the art would have found it obvious to couple the sheath of Hong to the tubing as suggested by Numata in order to keep them attached so that the sheath does not get lost.  Hong further does not teach the structure of the sheath as recited.  Takemoto discloses a tip protector (sheath 3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of a medical device tip (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6).  One of ordinary skill in the art would have found it obvious to substitute the tip protector of Hong with a functionally equivalent tip protector as suggested by Takemoto in order to cover and protect the distal portion or tip of the medical device when it protrudes from the tube body since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 5, Hong further discloses tapered channel having an opening (32, Takemoto) defined by body of the securement member, the securement member (3) is coupled to the carrier tube such that the opening of the securement member is aligned with first opening (203) of the carrier tube (Fig 2b, Hong).
Regarding claim 15, 19, Hong discloses a packaged medical device and an obvious method of packaging an elongated medical device comprising a carrier tube having a first end with a first opening, a second end with a second opening, a tube body defining a lumen extending between the first and second opening, a securement member including a body defining a channel extending into the body, an elongated medical device including a body portion disposed within lumen of the carrier tube and including an end portion disposed within the securement member.  Hong does not teach the securement member coupled to the carrier tube and including a clip portion.  However, Numata discloses packaging for elongated medical device (Fig 1) and in particular discloses a securement member (4, 7) coupled to tubing (5), the securement member including a clip portion (91) configured to engage one or more windings of the carrier tube (Fig 1).  One of ordinary skill in the art would have found it obvious to couple the sheath of Hong to the tubing by including a clip portion to engage a winding of the tube as suggested by Numata in order to keep them attached so that the sheath does not get lost.  Hong further does not teach the channel in the securement member being tapered with a diameter that decreases distally and having an inner surface to engage outer surface of the medical device.  However, Takemoto discloses a tip protector (sheath 3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of a medical device tip (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6).  One of ordinary skill in the art would have found it obvious to taper the channel of Hong sheath such that it had a decreasing diameter to engage outer surface of the medical device as suggested by Takemoto in order to facilitate covering and protecting the distal portion or tip of the medical device when it protrudes from the tube body.
Regarding claims 16, 20, the modified Hong teaches the device of claim 15 and obvious method of claim 19 and further discloses inner surface (at 33, Takemoto) of the taped channel releasable engaged with outer surface of the medical device such the medical device is releasable secured to securement device (Fig 9, Takemoto).
Regarding claim 17, the modified Hong teaches the device of claim 15 wherein the inner surface (33, Takemoto) of the tapered channel is frictionally engaged with outer surface (61) of medical device (Fig 9, Takemoto).
Regarding claim 18, the modified Hong further teaches securement member (103) is coupled to carrier tube (201) adjacent first opening (203) in the tube and medical device (104) extends out of opening in the carrier tube and into channel of securement member (Fig 2a, 2b).


Claim(s) 1-3, 6-14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,968,214 to Numata et al. (Numata) in view of US 2016/0001037 to Hong et al. (Hong) and US 2015/0174338 to Takemoto.
Regarding claim 1, Numata discloses a packaging assembly (Fig 1) for an elongated medical device (2), the assembly comprising a carrier tube (3) having a first end (at 81) with a first opening, a second end (A, Fig 1 below) with a second opening, a tube body (5) defining a lumen extending between first and second opening, the tube configured to receive a portion of the elongated medical device within the lumen (Fig 1), a securement member (4) coupled to the carrier tube, the securement member including a body (40a, Fig 10) defining a channel (441) extending into the body (Fig 3), the channel including an inner surface (42) configured to engage an outer surface of the medical device.  In particular, Numata discloses the securement member (4) to be a tip protector for the tip of the medical device.  Numata does not teach the structure of the securement member as recited.  Hong discloses an elongated medical device packaging (Fig 2b) and in particular discloses that it was known in the art to provide a tip protector (sheath 103) to cover the tip (105) of the elongated medical device when the elongated medical device protrudes out from the tubing (201).  Takemoto discloses a tip protector (sheath 3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of a medical device tip (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6).  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the tip protector of Numata with a functionally equivalent tip protector as suggested by Takemoto in order to cover and protect the distal portion or tip of the medical device when it protrudes from the tube body since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).


    PNG
    media_image1.png
    676
    626
    media_image1.png
    Greyscale


Regarding claim 2, the modified Numata further discloses inner surface of tapered channel configured to releasably engage outer surface of medical device such that medical device is releasable secured to the securement device (Takemoto, Fig 3, €0035).
Regarding claim 3, the modified Numata further discloses inner surface of the channel configured to frictionally engage the outer surface of the medical device since it has the structure as recited (Takemoto, Fig 3, €0035).
Regarding claim 6, the modified Numata further discloses the tapered channel of the securement member having a first end including an opening (at 32, Fig 6, Takemoto) defined by the body of the securement member and a second closed end (at 33, Fig 6, Takemoto).
Regarding claim 7, the modified Numata further discloses the tapered channel continuously tapers in diameter from first end (at 34, Takemoto) to second end (at 33, Takemoto) where the needle (6, Takemoto) is adjacent in the channel.
Regarding claim 8, Numata further discloses securement member (4) coupled to carrier tube (3) adjacent first opening (at 81) in the carrier tube.
Regarding claim 9, Numata further discloses the securement member (4) releasably coupled to carrier tube (3) (Fig 7).
Regarding claim 10, Numata further discloses the securement member (4) coupled to the carrier tube (3) by a clip (91, Fig 7).
Regarding claim 11, Numata does not teach the clip of monolithic construction with the securement member (4); however, it would have been obvious to one of ordinary skill in the art to make the two parts integral to facilitate manufacture since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).
Regarding claim 12, the modified Numata further discloses inner surface of tapered channel including a surface texture (at 33, Fig 9, Takemoto) that can releasably engage outer surface of medical device.
Regarding claim 13, the modified Numata further discloses inner surface of tapered channel made of a material (rubber, €0067, Takemoto) that has a durometer that can releasably engage outer surface of a medical device.
Regarding claim 14, the modified Numata further discloses tapered channel (30, Fig 6, Takemoto) extend along a longitudinal axis, inner surface of the tapered channel tapered at an angle relative to longitudinal axis (vertical line at the center of the channel), and the taper angle configured to allow inner surface of the channel releasably engage outer surface of medical device (Fig 9, Takemoto).
Regarding claim 21, Numata further discloses securement member (4) including a clip portion (91) configured to engage one or more winding of the carrier tube (3, Fig 7).  

Response to Arguments
Applicant’s arguments, see pg. 1-2 of remarks, filed 4/28/2022, with respect to claims 1-3, 5-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-21 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Hong, Numata and Takemoto.  Hong is directed to a packaging of elongated medical device which includes a tip protector to protect the distal tip of the medical device.  Takemoto discloses a tip protector that protects the distal tip of a medical device.  One of ordinary skill in the art would have found it obvious to either substitute tip protector of Hong for another functionally equivalent one as taught by Takemoto or make the channel of the Hong tip protector tapered as suggested by Takemoto in order to better grip and protect the tip of the medical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735